Appeal from a judgment of the County Court of Che-mung County, rendered March 17, 1975, convicting defendant of the crime of absconding from temporary release in the first degree, and sentencing him as a second felony offender. Defendant raises a number of issues on this appeal. First, he contends that he never entered a plea of guilty and refers to proceedings in the county court of January 8, 1975, in which a not guilty plea was entered. The record, however, contains a transcript of further proceedings that same day in which defendant, after having' been advised of all his rights and indicating he understood them, did, in the presence of counsel, withdraw his former plea and enter a plea of guilty. Defendant’s second contention is that there was never a proper determination of whether he was a predicate felony offender. The People filed an information charging-that defendant had been previously convicted of the felony of attempted burglary in the third degree. A question was raised as to whether defendant had in fact been convicted as a felon, or whether he had been granted youthful offender treatment, and a series of adjournments was had in an effort to obtain documentary proof. However, in an appearance before the- court on February 18, 1975, after consulting with counsel and being advised of his right- to a hearing, defendant admitted the allegations in the predicate felony information. Defendant’s other contentions have been examined and found to be inappropriately brought before this court in view of defendant’s failure to seek relief from the sentencing court. Judgment affirmed. Greenblott, J. P., Sweeney, Kane, Larkin and Reynolds, JJ., concur.